***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                      Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      09-FEB-2021
                                                      09:56 AM
                                                      Dkt. 11 OP
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                 ---o0o---


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellant,

                                     vs

                              JOSHUA LEE,
                    Petitioner/Defendant-Appellee.


                              SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 1PC151001959

                             FEBRUARY 9, 2021

            RECKTENWALD, C.J., NAKAYAMA AND McKENNA, JJ.,
                     AND WILSON J., DISSENTING1

                 OPINION OF THE COURT BY NAKAYAMA, J.

           Petitioner/Defendant-Appellee Joshua Lee (Lee) appeals

the judgment of the Intermediate Court of Appeals (ICA) vacating

the Circuit Court of the First Circuit’s2 (circuit court) Order


1     Associate Justice Richard W. Pollack, who was a member of the court
when the oral argument was held, retired from the bench on June 30, 2020.

2    The Honorable Rom A. Trader presided.
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



granting Lee’s motion to suppress evidence obtained in a search

of Lee’s bedroom.     On certiorari, Lee raises a single point of

error and argues that the ICA erred in applying an emergency aid

exception, which Lee contends is inconsistent with article I,

section 7 of the Hawaiʻi Constitution.

           Even if the police officers unlawfully searched Lee’s

bedroom, however, the circuit court erred in suppressing all

evidence obtained by the State.           The evidence did not constitute

suppressible “fruit of the poisonous tree.”           The State did not

gain any benefit from the police officers’ entry into Lee’s

bedroom.   Moreover, Lee’s actions following the officers’ entry

into Lee’s bedroom severed any causal link between the officers’

purportedly unlawful entry and the evidence recovered.

Therefore, the ICA did not err in vacating the Order entered by

the circuit court on October 13, 2016, and we affirm the ICA’s

Judgment on Appeal on different grounds.

                               I.    Background

A.   Factual Background

           On October 26, 2015, Honolulu Police Department (HPD)

dispatched Corporal Craig3 Takahashi (Corporal Takahashi),




3     The record identifies Corporal Takahashi as both “Kurt Takahashi” and
“Craig Takahashi.” This court will use the given name Corporal Takahashi
provided in his own testimony.


                                      2
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Officer Sommer4 Kahao (Officer Kahao), and Sergeant Michael Cobb

(Sergeant Cobb) (collectively, the officers) to respond to a

“suicidal male call” at a home in ʻAiea.         The dispatcher informed

the officers that Lee had locked himself in his bedroom, where

he kept samurai swords, and was threatening suicide.

            After the officers entered the home with Lee’s

family’s consent, the officers attempted to persuade Lee to open

the door so that they could visually confirm that Lee was

unharmed, as required by HPD training.          Officer Kahao spoke with

Lee first, using phrases like “Joshua, this is Officer Kahao,

Could you please open the door?”          Instead of opening the door,

Lee responded that he was okay and that the officers should

leave.   After Officer Kahao spoke with Lee for approximately ten

minutes, Sergeant Cobb took over speaking with Lee.            The circuit

court found that “Sergeant Cobb was more demanding” and told Lee

that he “needed to grow up” and “to be a man.”           When Lee asked

if the officers had a warrant, Sergeant Cobb responded, “We

don’t need a warrant, dumbass.”5

            Despite Lee’s requests that the officers leave, the

officers were required to ensure that Lee was neither harmed nor

4     The record identifies Officer Kahao as both “Sommer Kahao” and “Summer
Kahao.” This court will use the spelling utilized in the indictment.

5     Sergeant Cobb testified that using aggressive language in response to
suicide calls is permitted by HPD training. This court expresses no opinion
on the propriety of Sergeant Cobb’s methods.


                                      3
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



at imminent risk of injuring himself.         Sergeant Cobb therefore

picked the lock on the door so that the officers could at least

see Lee.     However, Sergeant Cobb could not open the door because

it was being obstructed.

           Once the door opened, however, the situation rapidly

changed.     Lee opened the door approximately four to six inches.

From the hallway, the officers saw Lee holding a sword handle in

his right hand.     Based on the officers’ positioning, Sergeant

Cobb could only see the sword handle.        However, Officer Kahao

and Corporal Takahashi both saw that the sword was made of wood.

Officer Kahao instructed Lee to drop the sword, but Lee did not

immediately comply.

           Concerned for the officers’ safety, Sergeant Cobb

pushed open the door and entered the room, simultaneously

pushing Lee away from the officers.         Once Sergeant Cobb was

inside the room, Lee swung the sword at Sergeant Cobb, but

missed.    Sergeant Cobb attempted to calm Lee down, but Lee

maintained an aggressive stance.         Sergeant Cobb tried to grab

Lee’s arm.    However, Lee flipped Sergeant Cobb onto Sergeant

Cobb’s back.     Lee then started kneeing Sergeant Cobb in the

head.   From the time Lee opened the door to the time Lee flipped

Sergeant Cobb over, mere seconds had passed.

           After seeing Sergeant Cobb suddenly flip over, Officer

Kahao attempted to grab Lee from behind.         However, Lee threw
                                     4
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Officer Kahao onto a couch in the room.            Officer Kahao and

Corporal Takahashi ultimately subdued Lee using pepper spray.

             A grand jury indicted Lee with Terroristic Threatening

in the First Degree,6 Assault Against a Law Enforcement Officer

in the First Degree,7 and Resisting Arrest.8


6      Hawaiʻi Revised Statutes (HRS) § 707-716(1) (2013) provides in relevant
part

                Terroristic threatening in the first degree. (1) A
             person commits the offense of terroristic threatening in
             the first degree if the person commits terroristic
             threatening:

                . . .

                (c) Against a public servant arising out of the
                    performance of the public servant’s official duties.
                    . . .

                . . .

                (e) With the use of a dangerous instrument or a
                    simulated firearm. . . .

7      HRS § 707-712.5(1)(a) (2003) provides

                Assault against a law enforcement officer in the first
             degree. (1) A person commits the offense of assault
             against a law enforcement officer in the first degree if
             the person:

                (a) Intentionally or knowingly causes bodily injury to a
                    law enforcement officer who is engaged in the
                    performance of duty[.]

8      HRS § 710-1026(1)(a) (2001) provides

                Resisting arrest. (1) A person commits the offense of
             resisting arrest if the person intentionally prevents a law
             enforcement officer acting under color of the law
             enforcement officer’s official authority from effecting an
             arrest by:

                (a) Using or threatening to use physical force against
                    the law enforcement officer or another[.]




                                        5
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



B.   Circuit Court Proceedings

           Lee moved the circuit court to suppress all evidence

gathered from Lee’s bedroom, all statements made to the officers

after they entered Lee’s room, and “all actions initiated by

illegal observations made by HPD Officers.”           Lee asserted that

he possessed a reasonable expectation of privacy in his bedroom

and that any evidence of his actions was obtained from a

warrantless search.

           The circuit court granted Lee’s motion.           In

particular, the circuit court determined that Lee possessed a

reasonable expectation of privacy in his bedroom, that Sergeant

Cobb coerced Lee into opening his bedroom door, and that “all

statements, evidence, observations and actions that were

observed or obtained” after entry into Lee’s bedroom should be

suppressed.

C.   ICA Proceedings

           The State appealed to the ICA, arguing that the

circuit court erred in granting Lee’s motion to suppress because

(1) the exigent circumstances exception applied, (2) the federal

emergency aid exception applied, and (3) alternatively, if the

officers unlawfully entered Lee’s room, Lee’s actions were not

protected as they constituted a new crime.

           The ICA agreed with the State’s claim that an

emergency aid exception applied.          Notably, the ICA determined
                                      6
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



that a warrantless search occurred when Lee opened his bedroom

door.   Nevertheless, the ICA held that the search was reasonable

because an emergency aid exception justified the warrantless

search, and the circuit court therefore erred in granting Lee’s

motion to suppress.

                          II.    Standard of Review

A.   Motion to Suppress

           “[W]e review questions of constitutional law under the

‘right/wrong’ standard.”        State v. Jenkins, 93 Hawaiʻi 87, 100,

997 P.2d 13, 26 (2000) (citing State v. Toyomura, 80 Hawaiʻi 8,

15, 904 P.2d 893, 900 (1995)).        Accordingly, “[w]e review the

circuit court’s ruling on a motion to suppress de novo to

determine whether the ruling was ‘right’ or ‘wrong.’”             State v.

Kauhi, 86 Hawaiʻi 195, 197, 948 P.2d 1036, 1038 (1997) (citing

State v. Navas, 81 Hawaiʻi 113, 123, 913 P.2d 39, 49 (1996)).

                                III. Discussion

           On certiorari, Lee argues that the ICA erred in

vacating the circuit court’s order granting Lee’s motion to

suppress evidence.     Specifically, Lee contends that “the State

. . . failed to establish exigent circumstances to justify the

warrantless search.”      Lee adds that the ICA improperly relied

upon the federal emergency aid exception because it “is

inconsistent with the enhanced protections afforded under

Article I, Section 7” of the Hawaiʻi Constitution.
                                7
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



            We accepted certiorari in this case to reinforce our

precedent regarding the exclusionary rule and the fruit of the

poisonous tree doctrine.       Assuming that the officers’ entry into

Lee’s bedroom was unlawful, the State bore the burden of showing

that the evidence gathered was not tainted by their unlawful

entry.     The State satisfied this burden.       The officers did not

receive any benefit from entering Lee’s bedroom.            Additionally,

Lee’s decision to assault the officers constituted an

intervening circumstance which dissipated the causal link

between the officers’ entry and the evidence gathered.             Because

the evidence at issue did not constitute fruit of the poisonous

tree regardless of the legality of the officers’ entry, we do

not address the issue of whether the emergency aid exception

justified the officers’ entry.

A.   The Exclusionary Rule and the Fruit of the Poisonous Tree
     Doctrine.

            The Hawaiʻi exclusionary rule serves the dual purposes

“of deterring governmental officials from circumventing the

protections afforded by the Hawaiʻi Constitution” and of

“protect[ing] the privacy rights of our citizens.”            State v.

Lopez, 78 Hawaiʻi 433, 446, 896 P.2d 889, 902 (1995) (citing

State v. Furuyama, 64 Haw. 109, 122, 637 P.2d 1095, 1104

(1981)).     Relatedly, “the ‘fruit of the poisonous tree’ doctrine

‘prohibits the use of evidence at trial which comes to light as

                                      8
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



a result of the exploitation of a previous illegal act of the

police.’”    State v. Fukusaku, 85 Hawaiʻi 462, 475, 946 P.2d 32,

45 (1997).

B.   The circuit court erred in granting Lee’s motion to
     suppress because there was no fruit of the poisonous tree.

            Under the federal constitution, in order to prevent

evidence from being suppressed as “fruit of the poisonous tree,”

the prosecution must “show that its evidence is untainted” by

the government’s purportedly unlawful act.          Id.   The State may

achieve this goal either by showing that the police did not

exploit the illegal activity to gather evidence, id., or by

demonstrating that there is no causal link between the illegal

activity and the evidence gathered, Wong Sun v. United States,

371 U.S. 471, 488, 83 S. Ct. 407, 417 (1963).           We have adopted a

similar formulation under the state constitution:

            “[T]he ‘fruit of the poisonous tree’ doctrine ‘prohibits
            the use of evidence at trial which comes to light as a
            result of the exploitation of a previous illegal act of the
            police.’” State v. Fukusaku, 85 Hawai‘i 462, 475, 946 P.2d
            32, 45 (1997) (quoting State v. Medeiros, 4 Haw. App. 248,
            251 n.4, 665 P.2d 181, 184 n.4 (1983)). “Under the fruit
            of the poisonous tree doctrine, [a]dmissibility is
            determined by ascertaining whether the evidence objected to
            as being ‘fruit’ was discovered or became known by the
            exploitation of the prior illegality or by other means
            sufficiently distinguished as to purge the later evidence
            of the initial taint.” State v. Poaipuni, 98 Hawai‘i 387,
            392–93, 49 P.3d 353, 358–59 (2002) (alteration in original)
            (quoting Fukusaku, 85 Hawai‘i at 475, 946 P.2d at 45).

State v. Trinque, 140 Hawaiʻi 269, 281, 400 P.3d 470, 482 (2017).

            Here, both exceptions to the “fruit of the poisonous

tree” doctrine apply.
                                      9
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



     1.   The State did not obtain any benefit from opening
          Lee’s bedroom door.

          As previously stated, one of the purposes of the

Hawaiʻi exclusionary rule is to deter the circumvention of the

Hawaiʻi Constitution’s protections.       Lopez, 78 Hawaiʻi at 446,

896 P.2d at 902.     Thus, this court has explained that evidence

may be excluded where “the State [is] unable to meet its burden

of showing that the discovery of the challenged evidence was not

a benefit derived from the prior illegality.”          Trinque, 140

Hawaiʻi at 282, 400 P.3d at 483 (emphasis added).

          Opening Lee’s bedroom door did not confer any benefit

upon the officers or the State.       Notably, the officers were not

summoned to Lee’s home for the purpose of conducting a criminal

investigation.     Rather, the officers were responding to a

“suicidal male call.”     Assuming arguendo that the officers

unlawfully opened Lee’s bedroom door, they did not do so for the

purpose of gathering evidence, but to administer care.            The

officers did not gain any benefit from opening Lee’s bedroom

door or exploit that illegal entry to procure the relevant

evidence – their observations of Lee’s actions – because the

entry did not lead the officers to search for that evidence nor

direct any investigation into its discovery.          Consequently, any

evidence obtained cannot be suppressed on the basis that the



                                    10
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



State derived a benefit from the prior illegality.             See Trinque,

140 Hawaiʻi at 282, 400 P.3d at 483.

      2.    Lee’s independent actions purged any potential taint
            from the officers’ allegedly unlawful entry.

            In addition to the fact that the police did not derive

any benefit from opening Lee’s bedroom door, Lee’s independent

actions purged any taint from the officers’ entry.             In its brief

before the ICA, the State argued that the exclusionary rule does

not exclude “testimony describing [Lee’s] own illegal actions

following an unlawful search and seizure.”           We agree.

            The State primarily relied upon United States v.

Waupekenay, 973 F.2d 1533 (10th Cir. 1992), to assert that Lee

had no reasonable expectation of privacy once the officers

entered his bedroom, and thus, evidence of Lee’s actions did not

constitute fruit of the poisonous tree.           In Waupekenay, the

United States Court of Appeals for the Tenth Circuit noted that

state and federal courts have relied upon three rationales for

allowing prosecutors to utilize evidence of new crimes committed

by defendants after illegal government intrusions.             Id. at 1537-

38.   First, some courts have held, as the Tenth Circuit did in

Waupekenay, that defendants “could not have had a reasonable

expectation of privacy for any actions initiated subsequently to

[the government agents’ unlawful entry] in their presence.”                  Id.

at 1537.    Second, a number of courts have instead held that “the

                                      11
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



intervening act of the defendant [is] so separate and distinct

from the illegal entry or arrest as to break the causal chain.”

Id. at 1538.    Third, other courts have focused on “the limited

objective of the exclusionary rule . . . and the strong public

interest in preventing and punishing force or threats of force

directed against police officers.”        Id.

            The Tenth Circuit explained that “[t]he rationale that

is most applicable depends upon the underlying facts of the

encounter.”    Id.   However, the Tenth Circuit noted, “whatever

rationale is used, the result is the same: Evidence of a

separate, independent crime initiated against police officers in

their presence after an illegal entry or arrest will not be

suppressed under the Fourth Amendment.”          Id. at 1538.

            Although we disagree with the Tenth Circuit’s

determination regarding a defendant’s expectation of privacy, we

agree that evidence of a separate, independent crime after an

illegal entry will not be suppressed under either the Fourth

Amendment of the United States Constitution or article I,

section 7 of the Hawaiʻi Constitution.          By the Waupekenay court’s

logic, a defendant would lack a reasonable expectation of

privacy in a home for any action initiated in the presence of

government agents after the government agents unlawfully entered

the home.   See id. at 1537.     Such an exception would swallow the

rule.   Neither the Fourth Amendment of the United States
                                 12
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Constitution nor article I, section 7 of the Hawaiʻi Constitution

would deter government intrusions into the privacy of an

individual’s home so long as government agents could conceivably

identify a newly initiated action following an illegal entry.

           The Waupekenay court attempted to rectify this issue

by explaining that the individual would still have an

expectation of privacy in any pre-existing activities as well as

any acts that are “extension[s] of the previously initiated

illegal activity.”      Id.9   However, this leads to a questionable

exercise in line drawing between pre-existing and newly

initiated activities.      Notably, the Waupekenay court provided,

as an example, that if an individual was cultivating marijuana

in his living room prior to the unlawful government intrusion,

the police would not be allowed seize the pre-existing

contraband.    Id.   The Waupekenay court added that “an effort to

dispose of preexisting contraband following an illegal entry

does not validate the seizure of the contraband because the

disposal effort is viewed not as a new or independent criminal

act but rather as an extension of the previously initiated

illegal activity.”      Id.    On the one hand, the disposal of the

9     The Tenth Circuit appears to base this reasoning on the United States
Court of Appeals for the Eleventh Circuit’s articulation of a “new crime”
exception. See United States v. Bailey, 691 F.2d 1009 (11th Cir. 1982).
However, as discussed infra, this is problematic because it is not
necessarily clear where the line between a pre-existing crime and a new crime
should be drawn.


                                     13
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



evidence of a previous crime is inextricably linked to the

previous crime itself, and could therefore be considered an

extension of the past criminal activity.         However, it is not

clear why such a connection alone neutralizes the fact that

disposal of evidence is a distinct crime.         Compare 21 U.S.C.

§ 841(a)(1) (making it unlawful to knowingly or intentionally

manufacture, distribute, or dispense, possess with the intent to

manufacture, distribute, or dispense, a controlled substance),

with 18 U.S.C. § 2232(a) (criminalizing the “[d]estruction or

removal of property to prevent seizure”).         Thus, we disagree

with the Tenth Circuit’s reasoning that an individual lacks a

reasonable expectation of privacy for actions initiated in the

presence of police officers who unlawfully entered the

individual’s home.

          Instead, this court finds persuasive our sister

courts’ reasoning that defendants’ subsequent criminal acts,

committed of their own free will, sever the causal link between

the illegal entry and the evidence.        See, e.g., State v.

Saavedra, 396 N.W.2d 304, 305 (N.D. 1986); State v. Bale, 267

N.W.2d 730, 732-33 (Minn. 1978); People v. Townes, 359 N.E.2d

402, 406 (N.Y. 1976).     The causal connection between the State’s

unlawful activity and the discovery of the challenged evidence

obtained “may . . . become so attenuated as to dissipate the

taint.”   Nardone v. United States, 308 U.S. 338, 341, 60 S. Ct.
                                    14
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



266, 268 (1939).    Thus, “the more apt question [here] is

‘whether, granting establishment of the primary illegality, the

evidence to which instant objection is made has been come at

. . . by means sufficiently distinguishable to be purged of the

primary taint.’”    Wong Sun, 371 U.S. at 488, 83 S. Ct. at 417

(quoting Maguire, Evidence of Guilt, 221 (1959)).

          The Minnesota Supreme Court has posited that

“[n]umerous factors bear on the application of this test,

including the temporal proximity of the illegality and the fruit

of that illegality, the presence of intervening circumstances,

and the purpose and flagrancy of the physical misconduct.”

Bale, 267 N.W.2d at 733.      The Bale court emphasized that the

“last factor is especially important, because the aim of the

exclusionary rule is to deter police misconduct by removing the

incentive to disregard constitutional guarantees.”           Id.   We

agree.

          The factors identified by the Bale court militate

against granting Lee’s motion to suppress.         Based on the record

before this court, Lee committed two intervening acts that

severed the causal chain between the officers’ entry and the

resulting evidence.     First, after speaking with the officers

through his bedroom door for approximately twenty minutes, Lee




                                    15
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



opened his bedroom door while holding a wooden sword in a

threatening manner.10       Second, once the officers entered the

room, Lee attempted to strike Sergeant Cobb with the sword.

Each of these acts was sufficient to transform the welfare check

into an exigent circumstance.

             Furthermore, the officers merely sought to ensure that

Lee was unharmed, and therefore had no interest in gathering

evidence to support a criminal investigation.             See also Bale,

267 N.W.2d at 733 (“More important is the fact that no intent to

secure evidence motivated the decision to custodially arrest

defendant on the misdemeanor charge.”).            Consequently, any

evidence obtained by the State was collected “by means

sufficiently distinguishable to be purged of the primary taint,”

Wong Sun, 371 U.S. at 488, 83 S. Ct. at 417, because any search

of Lee’s room was neither purposeful nor sufficiently flagrant

to merit suppressing the evidence found, see Bale, 267 N.W.2d at

733.


10    The Dissent asserts that the officers should have left once Lee’s
brother withdrew his consent for the officers to be in the home. Assuming
Lee’s brother actually withdrew his consent, the withdrawal was legally
irrelevant because Lee had already committed an intervening act.

      The Dissent also argues that there is evidence in the record that this
“was not actually an intervening act because Lee was not holding the wooden
sword in a threatening manner.” Respectfully, no such evidence appears in
the record. At the time Lee opened his door, Lee’s brother was sitting in
the dining room. Lee’s brother did not testify that he could see into the
room from where he sat. Instead, Lee’s brother testified that he only saw
Lee after the officers had entered Lee’s room.


                                       16
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



                              IV.   Conclusion

          For the foregoing reasons, the circuit court erred in

suppressing the evidence of Lee’s intervening and independent

assault against the officers.       Crucially, this opinion does not

legalize the State’s intrusion into the privacy of an

individual’s bedroom.     Rather, it merely allows the State to

offer evidence resulting from a person’s own unlawful actions

following the entry.     Because the evidence should not have been

suppressed even if the officers unlawfully entered Lee’s

bedroom, we do not address the issue of whether an emergency aid

exception justified the search.       We therefore affirm the ICA’s

July 2, 2019 Judgment on Appeal on different grounds.

Alen M. Kaneshiro                        /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Stephen K. Tsushima
for respondent                           /s/ Sabrina S. McKenna




                                    17